DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 objected to because of the following informalities:  “four wire helix segments from two immediately adjacent right-handed wire helixes and two immediately adjacent left-handed wire helixes” in lines 11-13 should be changed to “four wire helix segments from two of the immediately adjacent at least two right handed wire helixes and two of the immediately adjacent at least two left handed wire helixes”.  Appropriate correction is required.
Claim 14 objected to because of the following informalities:  “four wire helix segments from two immediately adjacent right-handed wire helixes and two immediately adjacent left-handed wire helixes” in lines 5-7 should be changed to “four wire helix segments from two of the immediately adjacent at least two right handed wire helixes and two of the immediately adjacent at least two left handed wire helixes”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-5, 7-10, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “one single wire” in line 19, then recites “two of said single wires” in line 25 and “a same wire” in line 29 in the newly added claim limitation. It is unclear whether these limitations are referring to the same element. 
Claim 1 also recites the limitation “a first portion of right-handed wire helix and a second portion of left-handed wire helix” in lines 25-26 to further define “two of said single wires”. However, it is unclear whether these portions are referring to the wire helix segments/ wire helixes recited in lines 11-20, or different wire helixes/portions. Furthermore, the last clause of claim 1 is confusing since it appears that the same wire helix portions are passing through two different lumens.
Claim 1 also recites the limitation “wherein the carrier comprises m right-handed wire helixes and n left-handed wire helixes that are plainly or bi-axially woven into each other, m>2, and n>2”. This wording is unclear in light of the amendments as mentioned above. This limitation should be changed to “wherein the carrier comprises at least two right-handed wire helixes and at least 2 left-handed wire helixes that are plainly or bi-axially woven into each other” for clarification. Appropriate correction is also required for similar limitations in claims 3 and 13-17. 
Claims 2-5, 7-10, 13, and 15-20 are rejected as being dependent on a rejected base claim.
Response to Arguments
Applicant’s arguments filed 05/03/2022 with respect to the newly amended claim limitations have been fully considered and are persuasive.  Therefore, the rejections of claims 1-5, 7-10, and 13-20 under 35 U.S.C. 103 have been withdrawn. However, in view of the lack of clarity in the claims (i.e. failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention), claims 1-5, 7-10, and 13-20 are rejected under 35 U.S.C. 112(b). It is the Examiner’s understanding from the specification and Applicant’s arguments that the claims are intending to recite the arrangement of Figure 12 in conjunction with Figure 14 at the distal end. However, this is unclear in the claims since the “single wire” limitations are unclear and the wire helixes are claimed differently in different clauses of the claims, making the language of the claims unclear as explained in the objections/rejections above.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794